Citation Nr: 0843619	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to special monthly pension.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from March 1965 to 
April 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  
 

REMAND

The veteran, who is not service-connected for any disability, 
was granted a non-service-connected pension in a rating 
decision dated in June 2002.  Correspondence received in July 
2004, which consisted of a cover letter from the veteran's 
accredited representative and a VA Form 21-2680, Report of an 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, was construed by the RO to be a 
claim for an increase in his nonservice-connected pension 
based either on the need for regular aid and attendance or 
because of being permanently housebound.  See 38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. § 3.351 (2008).  

Although the veteran was issued Veterans Claims Assistance 
Act of 2000 (VCAA) notice regarding his initial claim for a 
nonservice-connected pension in an April 2002 letter, this 
letter did not discuss how the veteran could substantiate his 
subsequent claim for an increase in his nonservice-connected 
pension based either on the need for regular aid and 
attendance or because of being permanently housebound.  The 
Board must therefore remand in order to assure that the 
veteran receives the due process to which he is entitled as 
regards the VCAA.  

The Board also notes that the VA Form 21-2680, Report of an 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, submitted by the veteran's 
representative, is inadequate for the purpose of evaluating 
the veteran's claim.  It is inadequate because many of the 
information blocks were not filled in, including the blocks 
indicating the place and date of examination.  Most 
importantly, the physician signing the form did not certify 
whether or not daily skilled services are required, which is 
the purpose of the report.  On remand the veteran will be 
afforded another examination for the purpose of providing 
adequate medical evidence on which the Board can render a 
decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006) (examination required when insufficient competent 
medical evidence is on file for the Secretary to make a 
decision on the claim).  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
The veteran must specifically be told 
what is required to substantiate the 
claim on appeal.  

The AOJ must also notify the claimant and 
the claimant's representative of any 
information and evidence not of record 
(1) that is necessary to substantiate the 
appellant's claim for service connection; 
(2) that VA will seek to provide; and (3) 
that the claimant is expected to provide 
in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See also See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  

2.  After the above-requested action is 
accomplished, the veteran should be 
afforded an Examination for Housebound 
Status or Permanent Need for Regular Aid 
and Attendance.  The examiner should 
report the results of the examination 
utilizing VA Form 21-2680, supplemented 
by any other report deemed necessary by 
the examiner.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The RO should ensure that the examination 
report complies with this remand and the 
questions presented in the RO's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).






